        Case 5:19-cv-00778-PRW Document 29 Filed 06/10/20 Page 1 of 8



                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF OKLAHOMA


LACOLE HERRON,                         )
                                       )
             Plaintiff,                )
                                       )
 v.                                    )          Case No. CIV-19-778-PRW
                                       )
WATSON’S OF OKLAHOMA CITY INC. )
d/b/a Family Leisure of Oklahoma City, )
et al.,                                )
                                       )
             Defendants.               )


                                         ORDER

       Defendant Watson’s of Oklahoma City Inc. and Defendants Phillip Novak and Brad

Waters each filed motions to dismiss Plaintiff’s intentional infliction of emotional distress

claims.1 They argue that the Oklahoma Anti-Discrimination Act precludes that common

law claim, and even if it does not, the amended complaint fails to state an IIED claim upon

which relief can be granted. For the reasons outlined below, the motions are granted.




1
 Def. Watson’s of Okla. Cty., Inc.’s Partial Mot. to Dismiss & Br. in Supp. (Dkt. 22); The
Individual Defs.’s, Phillip Novak & Brad Waters, Mot. to Dismiss & Br. in Supp. (Dkt.
26).

                                             1
            Case 5:19-cv-00778-PRW Document 29 Filed 06/10/20 Page 2 of 8



                                       Background

          Plaintiff, an African American female, was employed by Defendant Watson’s of

OKC d/b/a Family Leisure2 as a Customer Service Manager from 2013 to 2019.3 She

alleges that during her employment, Family Leisure employees, including Defendants

Novak and Waters, made “sexually and racially harassing and abusive comments” 4 and

even engaged in “aggressive physical behavior” towards her.5 She reported this behavior

to Defendant Novak, the owner, and a human resources employee, but Defendant Watson’s

of OKC took no action.6 In addition, Plaintiff asserts that Defendant Novak retaliated

against her for complaining.7 Plaintiff eventually filed an EEOC complaint regarding the

harassment.8 As a result of these events, Plaintiff alleges that she developed PTSD, was

deprived of a promotion, and suffered “financial loss, embarrassment, [and] humiliation .

. . .”9




2
 “Family Leisure” is the trade name of Defendant Watson’s of Oklahoma City Inc. See
Am. Compl. (Dkt. 14) at 1.
3
 Id. at 2; Pl.’s Resp. to Def. Family Leisure’s (Second) Partial Mot. to Dismiss & Defs.
Novak & Waters’ Mot. to Dismiss & Br. in Supp. (Dkt. 27) at 2.
4
    Am. Compl. (Dkt. 14) at 2.
5
    Id. at 3.
6
    Id. at 4.
7
    Id. at 3.
8
    Id. at 4.
9
    Id. at 23.

                                            2
           Case 5:19-cv-00778-PRW Document 29 Filed 06/10/20 Page 3 of 8



         Plaintiff brings claims of discrimination against Defendant Watson’s of OKC

pursuant to Title VII10 and the Oklahoma Anti-Discrimination Act,11 as well as intentional

infliction of emotional distress claims against Defendants Watson’s of OKC, Novak, and

Waters.12 Defendants filed motions to dismiss Plaintiff’s IIED claims, arguing first that the

OADA precludes IIED claims, and second that Plaintiff’s allegations fail to state a claim

upon which relief can be granted pursuant to Fed. R. Civ. P. 12(b)(6).

         Failure to State a Claim

         Defendants assert that dismissal of Plaintiff’s IIED claims is appropriate because

the amended complaint fails to state a claim upon which relief can be granted. 13 In

analyzing this assertion, the Court assumes without deciding that Plaintiff’s IIED claim is

not precluded by the OADA.

         In reviewing a Fed. R. Civ. P. 12(b)(6) motion to dismiss, all well-pleaded

allegations in the complaint must be accepted as true and viewed “in the light most

favorable to the plaintiff.”14 While a complaint need not recite “detailed factual

allegations,” “a plaintiff’s obligation to provide the grounds of [her] entitle[ment] to relief




10
     42 U.S.C. § 2000e. et seq.
11
     25 O.S. § 1101 et seq.
12
     See Am. Compl. (Dkt. 14) at 510.
    Def. Watson’s of Okla. Cty., Inc.’s Partial Mot. to Dismiss & Br. in Supp. (Dkt. 22) at
13 13

610; The Individual Defs.’s, Phillip Novak & Brad Waters, Mot. to Dismiss & Br. in
Supp. (Dkt. 26) at 711.
14
  Alvarado v. KOB-TV, L.L.C., 493 F.3d 1210, 1215 (10th Cir. 2007) (quoting David v.
City & County of Denver, 101 F.3d 1344, 1352 (10th Cir. 1996)).

                                              3
            Case 5:19-cv-00778-PRW Document 29 Filed 06/10/20 Page 4 of 8



requires more than labels and conclusions, and a formulaic recitation of the elements of a

cause of action will not do.”15 The pleaded facts must establish that the claim is plausible.16

           To set out a prima facie case for intentional infliction of emotional distress under

Oklahoma law, a plaintiff must allege facts that show “(1) the defendant acted intentionally

or recklessly; (2) the defendant’s conduct was extreme and outrageous; (3) the defendant’s

conduct caused the plaintiff emotional distress; and (4) the resulting emotional distress was

severe.”17 The Oklahoma Supreme Court further explains:

           Liability has been found only where the conduct has been so outrageous in
           character, and so extreme in degree, as to go beyond all possible bounds of
           decency, and to be regarded as atrocious, and utterly intolerable in a civilized
           community. Generally, the case is one in which the recitation of the facts to
           an average member of the community would arouse his resentment against
           the actor, and lead him to exclaim, ‘Outrageous!’18

As the gatekeeper, the trial court “ ‘must determine whether the defendant’s conduct may

reasonably be regarded as so extreme and outrageous as to permit recovery . . . .’ ”19 IIED

“does not extend ‘to mere insults, indignities, threats, annoyances, petty oppressions, or




15
   Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (internal quotation marks and
citations omitted) (alteration in original).
16
     Id.
17
     Welton, 49 P.3d 7at 735.
18
  Breeden v. League Servs. Corp., 575 P.2d 1374, 1376 (Okla. 1978) (quoting Restatement
(Second) of Torts § 46 (1965), comment d).
19
     Id. at 137778.

                                                  4
            Case 5:19-cv-00778-PRW Document 29 Filed 06/10/20 Page 5 of 8



other trivialities,’ ”20 and “[n]ot every abusive outburst or offensive verbal encounter may

be converted into a tort . . . .”21

           Defendants assert that the allegations in the amended complaint “pale in

comparison” to those in Miner v. Mid-Am. Door Co.22 and Mirzaie v. Smith Cogeneration,

Inc.,23 which did not support viable IIED claims, so hers fail to state a claim.24 Specifically,

Defendants challenge the alleged conduct as not so extreme and outrageous as to permit

recovery.25

           In Plaintiff’s view, she states a claim for IIED because “[w]hat might be ‘severe’

for one person could be construed as a mere passing annoyance for another.”26 She

continues that “[a] simple reading of all the facts alleged in Herron’s Amended Complaint



20
     Eddy v. Brown, 715 P.2d 74, 77 (quoting Restatement (Second) of Torts § 46 (1965)).
21
     Id.
22
  68 P.3d 212, 21415. In Miner, the district court’s grant of summary judgment in favor
of the defendant was affirmed on the plaintiff’s IIED claim, which alleged that the
defendant had knowledge of and failed to remedy the hostile work environment, assault
and battery, and retaliatory discharge. Id. at 223.
23
  962 P.2d 678, 68283. In Mirzaie, the plaintiff was berated in the workplace, notified of
his termination hours before his wedding, needlessly forced to work on weekends and
during the night, and, among other things, embarrassed for his attire at an informal
breakfast meeting. Id.
24
  Def. Watson’s of Okla. Cty., Inc.’s Partial Mot. to Dismiss & Br. in Supp. (Dkt. 22) at
910; The Individual Defs.’s, Phillip Novak & Brad Waters, Mot. to Dismiss & Br. in
Supp. (Dkt. 26) at 10.
25
  Def. Watson’s of Okla. Cty., Inc.’s Partial Mot. to Dismiss & Br. in Supp. (Dkt. 22) at
910; The Individual Defs.’s, Phillip Novak & Brad Waters, Mot. to Dismiss & Br. in
Supp. (Dkt. 26) at 811.
 Pl.’s Resp. to Def. Family Leisure’s (Second) Partial Mot. to Dismiss & Defs. Novak &
26

Waters’ Mot. to Dismiss & Br. in Supp. (Dkt. 27) at 8.

                                                5
            Case 5:19-cv-00778-PRW Document 29 Filed 06/10/20 Page 6 of 8



. . . , coupled with the ‘peculiar susceptibility’ rule adopted by Oklahoma law, is more than

sufficient to state a plausible claim for liability as required at the 12(b)(6) stage of litigation

. . . .”27 Plaintiff further asserts that “what Defendants’ motions do not mention is that both

[Miner and Mirzaie] were decided on the merits, after proceeding through the motion to

dismiss stage of the litigation.”28

           The amended complaint alleges the following conduct in support of her IIED

claims:

                 • “Plaintiff was the target of numerous sexually and racially harassing and
                   abusive comments from Novak and others.”29
                 • Novak unzipped his pants while making eye contact with Plaintiff.30
                 • Plaintiff was subject to “aggressive physical behavior and language” from
                   Waters, including throwing a 15-pound swing at her and calling her “that
                   black girl, “f[#%$]ing embarrassment,” and “that dumb b[&%$#].”31
                 • Racial and sexual comments and jokes were made in Plaintiff’s workplace.32
                 • Novak sent Plaintiff a middle finger emoji.33
                 • Novak publicly discussed Plaintiff’s PTSD and “arbitrarily changed
                   Plaintiff’s work hours, making it impossible for her to attend therapy.”34

           Taking these facts as true and in the light most favorable to Plaintiff, the Court finds

that Plaintiff fails to sufficiently plead an IIED claim against Defendants, as the collective




27
     Id. at 9.
28
     Id.
29
     Am. Compl. (Dkt. 14) at 2.
30
     Id. at 3.
31
     Id.
32
     Id. at 4.
33
     Id.
34
     Id. at 5.

                                                  6
           Case 5:19-cv-00778-PRW Document 29 Filed 06/10/20 Page 7 of 8



conduct alleged is not extreme and outrageous so as to go “beyond all possible bounds of

decency in the setting in which it occurred” or to be “utterly intolerable in a civilized

community.”35 These allegations describe inappropriate workplace harassment that can

support a Title VII or OADA claim, but they are not sufficiently outrageous to clear the

exceptionally high bar for an IIED claim.36 Indeed, “Oklahoma courts . . . have routinely

held that workplace harassment claims do not rise to the level of outrageous conduct

necessary to support a claim of intentional infliction of emotional distress.”37 Even if

Plaintiff has a “peculiar susceptibility” to the emotional distress she allegedly suffered,38

this fact goes to the severity of her alleged emotional distress, not whether Defendants’

conduct was sufficiently extreme and outrageous,39 and the latter element is where the

complaint falls short.

                                        Conclusion

         Defendants’ motions to dismiss (Dkts. 22 & 26) are accordingly GRANTED and

Plaintiff’s intentional infliction of emotional distress claims are DISMISSED.



35
     Breeden, 575 P.2d at 1376.
36
   See Miner, 68 P.3d at 223 (quoting Gabler v. Holder & Smith, Inc., 11 P.3d 1269, 1280)
(“ ‘Our appellate courts have consistently found employment related facts . . . do not meet
the [Restatement’s] § 46 criteria.’ ”).
37
     Daniels v. C.L. Frates & Co., 641 F. Supp. 2d 1214, 1218 (W.D. Okla. 2009).
38
   Breeden, 575 P.2d at 1378 n. 6 (quoting Restatement (Second) of Torts § 46(j) (1965))
(“ ‘The distress must be reasonable and justified under the circumstances, and there is no
liability where the plaintiff has suffered exaggerated and unreasonable emotional distress,
unless it results from a peculiar susceptibility to such distress of which the actor has
knowledge.’ ”).
39
     See Welton, 49 P.3d at 736.

                                             7
 Case 5:19-cv-00778-PRW Document 29 Filed 06/10/20 Page 8 of 8




IT IS SO ORDERED this 10th day of June, 2020.




                                8
